ON REHEARING.
Defendants ask leave to remit the interest on the sum of $829.37 from the commencement of the suit, September 17, 1887, to the date of the circuit court judgment April 25, 1894, and that the judgment for the correct amount be affirmed. On consideration we are of the opinion that such a course may better protect and preserve the rights of the parties and a remittitur will therefore be allowed, as the amount is a mere matter of calculation. And defendants now entering a remittitur for the amount of such interest, to wit, the sum of $328.52, which deducted from the amount of the judgment as rendered, to.wit, $3,733.39, leaves the correct amount of the judgment at $3,404.87, as of April 25, 1894, and for that sum the judgment is affirmed, respondent to pay the cost of the appeal, including cost of printing abstract.